Taylor, C. J.
delivered the opinion of the Court:
We have not doubted for a moment as to the design of the Legislature in passing this act, or the construction which, as well the terms of it as the mischiefs it was evidently intended to remedy, require it to receive.
The object of the act is to modify the common law right, because it was susceptible of abuse, and might sometimes be employed oppressively to the defendant, without affording proportional redress to the plaintiff; and to suspend it in all cases, except those provided for in the 5th section, the words of which are, “ in all cases where the jury shall assess the yearly damage as high as the sum of ten pounds, nothing contained in this act shall be so construed as to prevent the person thus injured, their heirs or assigns, from suing, as has heretofore been usual in such cases; and in such cases, the verdict and judgment of the jury on the premises, shall only be binding for the year’s damage preceding the filing of the petition.”
In every case, therefore, of a person’s receiving injury from the erection of a mill, a petition must be filed, in order to ascertain the extent of it, because upon that depends, whether the common law remedy is exerciseable. If the damage assessed be under ten pounds, the action is wholly taken away; if it be over that sum, the action is left to the party. Now when the act declares that nothing in it shall be so construed as to prevent persons in whose favor the jury have assessed the annual damage to the amount of ten pounds, from bringing an action, it is equivalent to express words of exclusion, as to all those in whose favor a less sum is assessed.
The general rule of construing affirmative statutes is, that they do not take away the common law, but leave the *428party his election to proceed on either; yet if an affirmative statute introduce a new law, and direct a thing to be done in a certain manner, that thing shall not, even although there are no negative words, be done in any other manner. Plow. 206. The case before us is still stronger, because it contains what are equal to negative words. The demurrer to the plea must therefore be overruled, and the suit dismissed.